Exhibit 12.1 Computation of Ratio of Earnings to Combined Fixed Charges and Preferred Share Dividends (In thousands, except ratio computation) Year Ended December 31, Pretax income from continuing operations before adjustment for noncontrolling interest (a) $ ) $ Add back: Fixed charges and preferred dividends Distributed income of equity investees Deduct: Equity in (earnings) loss of equity investees ) Capitalized interest ) Preferred share dividends - - - ) ) Earnings as Defined $ Fixed Charges Interest expense including amortization of deferred financing fees $ Capitalized interest Interest portion of rent expense Fixed Charges $ Preferred share dividends - - - Combined Fixed Charges and Preferred Dividends $ Ratio of Earnings to Fixed Charges (a) Ratio of Earnings to Combined Fixed Charges and Preferred Dividends (a) (a)
